Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 27, 2021                                                                                  Bridget M. McCormack,
                                                                                                                 Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                           David F. Viviano
  161879                                                                                               Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
                                                                                                        Elizabeth M. Welch,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 161879
                                                                    COA: 353816
                                                                    Otsego CC: 19-005752-FH
  MICHAEL WILLIAM GRAHAM,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the July 24, 2020 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.

         CAVANAGH, J., (concurring).

          I concur in this Court’s order denying leave to appeal. I write separately to note
  that, although defendant is precluded from obtaining a plea withdrawal on direct appeal
  because he failed to file a motion to withdraw his plea in the trial court, MCR
  6.310(C)(1); MCR 6.310(D), he may still seek a plea withdrawal based on the trial
  court’s failure to advise him of the possibility that his sentences would be imposed
  consecutively in a motion for relief from judgment, MCR 6.310(C)(2); MCR
  6.508(D)(3); see also People v Warren, 505 Mich 196 (2020). I further note that this
  Court’s denial is a not a decision on the merits and therefore defendant is not precluded
  under MCR 6.508(D)(2) from seeking a plea withdrawal in a motion for relief from
  judgment. See People v Poole, 497 Mich 1022 (2015) (“[O]rders denying leave to appeal
  [are] not rulings on the merits of the issues presented.”), citing Grievance Administrator v
  Lopatin, 462 Mich 235, 260 (2000).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 27, 2021
           s0120
                                                                               Clerk